Mr. Justice Sheldon delivered the opinion of the Court: This was a bill in chancery, to enjoin a proceeding for the sale of premises under four certain trust deeds. A preliminary injunction was granted. Upon answer and affidavits filed, on motion the injunction was dissolved, and the bill dismissed for want of equity, and complainant appealed. The trustee had advertised the premises for sale under the trust deeds, and the sole question is, whether the sale was advertised to he made at the right place, that is, at the place fixed by the grantor in the trust deeds. The trust deeds were dated July 10, 1872, and the place of sale designated in each was, “ at the north door of the court house, in the city of Chicago, in the State of Illinois.” The trustee advertised the land for sale, “ at the north door of the court house, in the city of Chicago, in the county of Cook, and State of Illinois, namely, at the west door of the north doors of the building used as a court house, situated at the south-east corner of La Salle and Adams streets in said city of Chicago.” From all that appears, there was, prior to October 9, 1871, a court house in the city of Chicago, on the square of ground bounded by Randolph, Clark, Washington and La Salle streets, which had a north door; that the east wing of that court house fronted on Clark street, and had an east door on Clark street, but no north door. That the whole court house was destroyed by fire October 9, 1871, so as to render it unfit for use or occupation, that part having its north door on or towards Randolph street, utterly, and has never been there since; and that the east wing was afterward repaired, so that the criminal court and county court of Cook county were held in it. That on July 10,1872, the date of the trust deeds, the circuit court and Superior Court of Cook county were held in the building mentioned in the notice of sale, which was erected for that purpose among others; that such courts had been held there for a long time prior thereto, and ever since have been held there; that the clerks’ offices of those courts, with all papers pertaining to them, were kept in that building, and had been since its use as a court house. That the building had been known as the court house, as well as the city hall; that all writs and process issued from said courts, since the building has been so used, have been made returnable “ at the court house in the city of Chicago.” This building has two north doors. We can have no doubt that the sale was here advertised to be made at the right place — at the place designated in the trust deeds. The decree will be affirmed. Decree affirmed.